UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6397


JABARI DOZIER,

                 Plaintiff – Appellant,

          v.

LINDA   SANDERS;   LEROY CARTLEDGE; DENNIS PART; SHARON
PATTERSON; ANTHONY PADULA; LAURA MILLER; BRUCE OBERMAN;
RONALD CRIBB; GLORIA DAVIS; NORBERTO GORDON; CLINTON
MCCONICO; E. MIMS,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:09-cv-02309-JMC)


Submitted:   July 21, 2011                 Decided:   August 2, 2011


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabari Dozier, Appellant Pro Se.       Steven Barry Johnson,
G. Murrell Smith, Jr., LEE ERTER WILSON HOLLER & SMITH, LLC,
Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jabari     Dozier      appeals     the   district   court’s   order

adopting the recommendation of the magistrate judge and denying

relief on Dozier’s 42 U.S.C. § 1983 (2006) civil rights action.

We   have    reviewed    the     record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Dozier v. Sanders, No. 3:09-cv-02309-JMC (D.S.C. Mar. 9,

2011).      We grant leave to appeal in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials     before   the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2